Wells, J.
There can be no doubt that a person may be held liable for maintaining an obstruction, which constitutes a defect in a highway whereby a traveller receives injury, although he did not himself place it in the street. If he make any use of an erection, placed by others on his premises, such use is certainly evidence tending to show that he adopts and maintains it. Whether such use is sufficient to show that he did adopt and maintain it is for the jury to determine upon all the circumstances of the case. It certainly is not necessary that the injury should result from the particular use which the defendant *193makes of the obstruction. In this case, for instance, it is not necessary that the accident should be caused by the posts which the defendant piled upon the sticks, nor by the fact of his having so piled them there. If by so doing the jury should find that he adopted the sticks previously laid there by others, converting or applying them to his own purposes and uses, then he would be responsible for injuries caused by the sticks themselves.
All the rulings and instructions of the judge who tried the cause, as we understand them, were in accordance with these principles.
It is not a case of injury occasioned by the combined effect of two concurrent causes. There was but one cause, the obstruction of the highway by the sticks. Whoever is responsible for their maintenance there is liable for the injury.

Exceptions overruled.